Exhibit 10.3

OUTSIDE DIRECTORS’ COMPENSATION PROGRAM

Summary of Outside Directors’ Compensation effective August 21, 2012:

Cash Compensation

The following cash compensation program for outside directors was approved by
the Compensation Committee of the Board of Directors effective August 21, 2012.

 

• Annual retainer for all directors, except the Chairman of the Board—$30,000
per year.

 

• Annual retainer for the Chairman of the Board—$100,000 per year.

Equity Compensation

The following equity compensation program for outside directors was approved by
the Compensation Committee of the Board of Directors effective August 21, 2012.
Annual equity awards granted to outside directors are automatically granted on
the date of each respective Annual Shareholders’ meeting (except as otherwise
noted), beginning with the date of the 2012 Annual Shareholders’ meeting on
August 22, 2012. However, the number of restricted share units granted to each
director on August 22, 2012 was reduced by 25% of the number of shares of
restricted stock granted on January 3, 2012, in exchange for the reinstitution
of each director’s full cash compensation that had been previously reduced by
50% for 2012.

 

Grant Type

   Number of Shares1  

Annual Grant (Except Chairman of the Board)

     10,000 Restricted Share Units   

Chairman of the Board Annual Grant

     20,000 Restricted Share Units   

New Director Grant2,3

     20,000 Restricted Share Units   

Chairs of the Audit, Compensation and Nominating & Corporate Governance
Committees

     2,000 Restricted Share Units   

 

1 

Restricted Share Units granted annually to the directors will vest one year from
the applicable date of grant, or on the date of the next Annual Shareholders’
meeting, whichever is earlier.

2 

Shares are to be granted on the date of such director’s appointment or election
to the Board.

3 

Restricted Share Units granted to any new director will vest over a period of
two (2) years with 50% vesting on the first anniversary of the date of the grant
and the remaining 50% vesting on the second anniversary of the date of the
grant.